Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claims 1-20:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. 
Claims 1, 9 and 17 similarly recite extracting, by the one or more hardware processors, a plurality of metadata from the set of articles to obtain a plurality of groups and associated information; identifying, by the one or more hardware processors, relevant linguistic features corresponding to each group among the plurality of groups and the associated information by utilizing a set of Natural Language Processors (NLPs) to obtain an analyzed data set; disambiguating, by the one or more hardware processors, one or more entities from the analyzed data set to obtain a disambiguated data set comprising one or more disambiguating entities; and determining, by the one or more hardware processors, the presence or an absence of at least one adverse event, wherein the determining further comprises: identifying, by the one or more hardware processors, at least one of one or more implicit adverse event and one or more explicit adverse events from the disambiguated data set, wherein the one or more explicit adverse events are identified based on a comparison of one or more sentences from the disambiguated data set with at least one of one or more positive sentences and one or more negative sentences being stored in a database comprised in a memory, wherein the one or more positive or negative sentences are identified based on the one or more entities being disambiguated, and wherein the one or more implicit adverse events are derived from the one or more explicit adverse events associated with related entities of the one or more disambiguated entities.
The limitation of extracting, by the one or more hardware processors, a plurality of metadata from the set of articles to obtain a plurality of groups and associated information, as drafted, is a process that covers performance of the limitation in the mind but of generic computer components.  That is, other than reciting generic computing components, nothing precludes the step from practically being performed in the mind. For example, but for the generic computing components "hardware processors" language, “extracting” in the context of this claim comprises the user manually obtaining and grouping data based on data from news related articles. Similarly, the limitation of identifying, by the one or more hardware processors, relevant linguistic features corresponding to each group among the plurality of groups and the associated information by utilizing a set of Natural Language Processors (NLPs) to obtain an analyzed data set, as drafted, is a process that covers performance of the limitation in the mind but of generic computer components.  That is, other than reciting generic computing components, nothing precludes the step from practically being performed in the mind. For example, but for the generic computing components "hardware processors" language, “identifying” in the context of this claim comprises the user manually finding and analyzing features based of the groups of data and information to create a new analyzed set of data. Similarly, the limitation of disambiguating, by the one or more hardware processors, one or more entities from the analyzed data set to obtain a disambiguated data set comprising one or more disambiguating entities, as drafted, is a process that covers performance of the determining, by the one or more hardware processors, the presence or an absence of at least one adverse event, wherein the determining further comprises, as drafted, is a process that covers performance of the limitation in the mind but of generic computer components.  That is, other than reciting generic computing components, nothing precludes the step from practically being performed in the mind. For example, but for the generic computing components "hardware processors" language, “determining” in the context of this claim comprises the user manually identifying the existence of an adverse event with text of the data. Similarly, the limitation of identifying, by the one or more hardware processors, at least one of one or more implicit adverse event and one or more explicit adverse events from the disambiguated data set, wherein the one or more explicit adverse events are identified based on a comparison of one or more sentences from the disambiguated data set with at least one of one or more positive sentences and one or more negative sentences being stored in a database comprised in a memory, wherein the one or more positive or negative sentences are identified based on the one or more entities being disambiguated, and wherein the one or more implicit adverse events are derived from the one or more explicit adverse events associated with related entities of the one or more disambiguated entities, as drafted, is a process that covers performance of the limitation in the mind but of generic computer components.  That is, other than reciting generic computing components, nothing precludes the step from practically being performed in the mind. For example, but for the generic computing components "hardware processors" language, “identifying” in the context of this claim comprises the user manually determining adverse events based on comparing sentences from the set of disambiguated data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – receiving, by one or more hardware processors, a set of articles from a plurality of data sources. The "hardware processer" is recited at high-level of generality (i.e. a generic computer component performing a generic, Well-Understood, Routine and Conventional (WURC) computer function to receive or send digital data as recognized by the court decision listed in MPEP 2106.05[d]) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component the extracting, identifying, disambiguating, determining and identifying steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claims 2-8, 10-16 and 18-20 are rejected as being directed to an abstract idea without significantly more under a similar rationale as claims 1, 9, and 17. These claims either depend on or require the limitations of claims 1, 9, and 17. The additional limitations recited in these claims can be performed mentally as well and neither add "significantly more" than the abstract idea or integrate the abstract idea into a practical application. Therefore, these claims are directed toward a judicial exception idea as well.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 9, 11, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boddhu et al. (US 2017/0116054 A1).

Regarding Claim 1:
Boddhu discloses an information processing device comprising:
receiving, by one or more hardware processors, a set of articles from a plurality of data sources; Boddhu discloses receiving from a plurality of data sources from news, news articles, social media, web-based news or any other data sources that store/publish data containing information related to events. (Boddhu ¶0034, 0039)
extracting, by the one or more hardware processors, a plurality of metadata from the set of articles to obtain a plurality of groups and associated information; Boddhu discloses extracting events, topics or entities from a plurality of data sources. Boddhu further discloses generating spatial temporal event grouping of the extracted events and entities (Boddhu ¶0040, 0044).
identifying, by the one or more hardware processors, relevant linguistic features corresponding to each group among the plurality of groups and the associated information by utilizing a set of Natural Language Processors (NLPs) to obtain an analyzed data set; Boddhu discloses, as a part of pre-processing and data normalization, identifying key 
disambiguating, by the one or more hardware processors, one or more entities from the analyzed data set to obtain a disambiguated data set comprising one or more disambiguating entities; Boddhu discloses disambiguating independent entities from one another following the pre-processing and data normalization phase as a part of the event extraction system.  Entities include people, organizations, geographic locations, medical conditions, weapons, dates, times or any other identified entities (Boddhu ¶0042).
and determining, by the one or more hardware processors, the presence or an absence of at least one adverse event, wherein the determining further comprises: Boddhu discloses identifying (determining) possible event model candidates in the text received from the data sources that include car or train accidents, natural disasters, man-made disasters, security events, traffic incidents, a major sporting event, a concert, election day coordination and/or any other identified events byway of the aforementioned extraction methods using the event extractor software or the Latent Dirichlet Allocation (LDA) method. Thereafter, the extracted features/keywords are compared against stored events models to determine if the words extracted relate to an emergency (adverse) event (Boddhu ¶0043-0047). 
identifying, by the one or more hardware processors, at least one of one or more implicit adverse event and one or more explicit adverse events from the disambiguated data set, wherein the one or more explicit adverse events are identified based on a comparison of one or more sentences from the disambiguated data set with at least one of one or more positive sentences and one or more negative sentences being stored in a database comprised in a memory, wherein the one or more positive or negative sentences are identified based on the one or more entities being disambiguated, and wherein the one or more implicit adverse events are derived from the one or more explicit adverse events associated with related entities of the one or more disambiguated entities. Boddhu discloses identifying 
Regarding Claim 3:
Boddhu further discloses the processor implemented method as claimed in claim 1, wherein the one or more adverse events derived from the one or more explicit adverse events are identified by applying a machine learning technique on adverse event bearing sentences on the disambiguated data set and associated with co-occurring entities, wherein the one or more adverse events are associated with the co-occurring entities based on one or more linguistic features identified in the disambiguated data set. (View Boddhu ¶0031, 0045-0047, 0065)

Regarding Claim 5:
Boddhu further discloses the processor implemented method as claimed in claim 1, further comprising, performing, by the one or more hardware processors, a key entity extraction using entity statistics pertaining to a given document to obtain at least one key entity in a document, wherein the at least one key entity in the document corresponds to maximally occurring entity in the given document. (View Boddhu ¶0060-0062)

Regarding Claim 9:
A system (100) for identifying and profiling of a plurality of adverse events pertaining to at least one entity, wherein the system comprising:
a memory (102) storing instructions; Boddhu discloses the storage of software instructions and code on a non-transitory computer-readable or processor-readable storage medium comprised of Read-Only Memory (ROM), Random-Access Memory (RAM), Electrically Erasable Programmable Read-Only Memory (EEPROM), Compact Disc ROM (CD-ROM) or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other tangible storage medium that is used to store desired program code in the form of instructions or data structures and to be accessed by a computer or processor (Boddhu ¶0072).
one or more communication interfaces (106); Boddhu discloses the storage of software instructions and code on a non-transitory computer-readable or processor-readable storage medium comprised of Read-Only Memory (ROM), Random-Access Memory (RAM), Electrically Erasable Programmable Read-Only Memory (EEPROM), Compact Disc ROM (CD-ROM) or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other tangible storage medium that is used to store desired program code in the form of instructions or data structures and to be accessed by a computer or processor in support of network communications (Boddhu ¶0072, 0035).
one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to; Boddhu discloses the storage of software instructions and code on a non-transitory computer-readable or processor-readable storage medium comprised of Read-Only Memory (ROM), Random-Access Memory (RAM), Electrically Erasable Programmable Read-Only Memory (EEPROM), Compact Disc ROM (CD-ROM) or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other tangible storage medium that is used to store desired program code in the form of instructions or data structures and to be 
     The remaining limitations of Claim 9 contain similar limitations as Claim 1 and are therefore rejected for the same aforementioned reasons. 
Regarding Claim 11:
Claim 11 contain similar limitations as Claim 3 and is therefore rejected for the same aforementioned reasons.
Regarding Claim 13:
Claim 13 contain similar limitations as Claim 5 and is therefore rejected for the same aforementioned reasons.
Regarding Claim 17:
Claim 17 contain similar limitations as Claim 9 and is therefore rejected for the same aforementioned reasons.
Regarding Claim 19:
Claim 19 contain similar limitations as Claim 3 and is therefore rejected for the same aforementioned reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boddhu et al. (US 2017/0116054 A1) in view of Srinivasan et al. (US 2016/0188568 A1).
 
Regarding Claim 2:
Boddhu discloses the processor implemented method as claimed in claim 1, wherein the step of analyzing the plurality of groups to identify relevant linguistic features corresponding to each group among the plurality of groups by utilizing the set of language specific NLPs comprises:
pre-processing the plurality of news of each group by a preprocessor of the set of
language specific NLPs implemented by the one or more processors to: Boddhu discloses, as a part of pre-processing and data normalization, identifying key features/keywords from data received from a plurality of data sources byway of Natural Language Processing (NLP) techniques (Boddhu ¶0041 and 0031).
performing Part-Of-Speech (POS) tagging on the pre-processed set of news articles by
a dependency parser of the set of language specific NLPs; Boddhu discloses, as a part of pre-processing and data normalization, identifying key features/keywords from data received from a plurality of data sources byway of Natural Language Processing (NLP) techniques which includes part-of-speech (POS) tagging (Boddhu ¶0041 and 0031).

Boddhu does not explicitly disclose:
extract a set of raw news text and a set of headlines corresponding to the set of raw news text; 
remove Hypertext Markup Language (HTML) tags and foreign language characters from the extracted set of raw news text;
extracting a root verb from the POS tagging; 
identifying tense, aspect and modality of the root verb by a morphological analyser of the set of language specific NLPs; 
performing named entity extraction and resolution to identify different entity names by a Named Entity Recognizer (NER) of the set of language specific NLPs, wherein an entity resolver resolves a set of different entity names obtained from the NER.

However, in an analogous art, Srinivasan discloses:
extract a set of raw news text and a set of headlines corresponding to the set of raw news text; Srinivasan ¶0096 and Fig. 14 teaches the extraction of raw sentences (text strings) corresponding to a title (headline) from a given document (article) byway of the content extractor. (Srinivasan ¶0096, Fig. 14, 0089)
remove Hypertext Markup Language (HTML) tags and foreign language characters from the extracted set of raw news text; Srinivasan ¶0096 and Fig. 14 teach the detection and selection of sentences within a text layer of document (article) that contains hypertext markup language. Srinivasan further teaches adding of text operations rules to control the processing of language. (Srinivasan ¶0096, Fig. 14 and 0051)   
extracting a root verb from the POS tagging; Srinivasan teaches the utilization of a module 810 (Part-of -Speech (POS) tagging) that extracts the verb within a sentence (Srinivasan ¶0063).
identifying tense, aspect and modality of the root verb by a morphological analyser of the set of language specific NLPs; Srinivasan teaches the utilization of a module 810 (Part-of -Speech (POS) tagging) within the Natural Language Processing scheme to identify the tense of a verb within a sentence. Srinivasan further teaches syntactical parsing and identification of the contextual relevancies, orientation and intensity of the verb for the POS tagged sentences. (Srinivasan ¶0063, 0065, 0094, 0098-099, and Fig. 5).
performing named entity extraction and resolution to identify different entity names by a Named Entity Recognizer (NER) of the set of language specific NLPs, wherein an entity resolver resolves a set of different entity names obtained from the NER. Srinivasan teaches utilization of module 808 (Named-Entity Recognition) to identify (extract) and annotate (resolve) named entities which include the names of people, locations, time-periods, or organizations (Srinivasan ¶0062).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boddhu to incorporate the teachings of Srinivasan to add techniques to the pre-processing of data.  Boddhu discloses, as a part of pre-processing and data normalization, identifying key features/keywords from data received from a plurality of data sources byway of Natural Language Processing (NLP) techniques which includes part-of-speech (POS) tagging, removal of stop words, tokenization and stemming (Boddhu ¶0041 and 0031). Boddhu further discloses extraction of entities names including people, organizations, geographical locations, medical conditions, weapons, dates, time, or any other entities (Boddhu ¶0042 and 0020).  Srinivasan ¶0096 and Fig. 14 teach the detection and selection of sentences within a text layer of document (article) that contains hypertext markup language. Srinivasan further teaches adding of text operations rules to control the processing of language. (Srinivasan ¶0096, Fig. 14 and 0051).  Srinivasan also teaches the utilization of a module 810 (Part-of -Speech (POS) tagging) within the Natural Language Processing scheme to identify the tense of a verb within a sentence. Srinivasan further teaches syntactical parsing and identification of the contextual relevancies, orientation and intensity of the verb for the POS tagged sentences. (Srinivasan ¶0063, 0065, 0094, 0098-099, and Fig. 5). Srinivasan also teaches utilization of module 808 (Named-Entity Recognition) to identify (extract) and annotate (resolve) named entities which include the names of people, locations, time-periods, or organizations (Srinivasan ¶0062).  Boddhu can be modified by the teachings of Srinivasan to add more depth to the current Natural Language Processing (NLP) techniques utilized.  The motivation for doing so would be to incorporate dedicated Natural Language Processing (NLP) techniques for part-of-speech tagging, syntactic parsing, sentence grammar correction, tokenization and named entity recognition of unstructured text for event identification. Overall, this will improve the interpretation accuracy in the sentiments and concepts of texts extracted from documents and various sources, whether negative or positive (Srinivasan ¶0007, 0048 and 0113).


Regarding Claim 6:
Boddhu, hereinafter, in combination with Srinivasan, further discloses the processor implemented method as claimed in claim 1, wherein the sentiment of each sentence in the document is determined by performing sentiment extraction and analysis. (View Srinivasan ¶0007, 0036, 0042 and 0100)

Regarding Claim 10:
Claim 10 contain similar limitations as Claim 2 and is therefore rejected for the same aforementioned reasons.

Regarding Claim 14:
Claim 14 contain similar limitations as Claim 6 and is therefore rejected for the same aforementioned reasons.

Claims 4, 7-8, 12, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boddhu et al. (US 2017/0116054 A1) in view of Xiang et al. (2019.2956831).
 
Regarding Claim 4:
Boddhu discloses the processor implemented method as claimed in claim 1 wherein

Boddhu does not explicitly disclose:
wherein the one or more implicit adverse events are identified by using an ontology based adverse event identification framework.

However, in an analogous art, Xiang discloses:
the one or more implicit adverse events are identified by using an ontology based adverse event identification framework; Xiang discloses the development and use of several ontology-based event extraction systems to extract events from online news and patterns (Xiang pg 173117, §IV, ¶1-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boddhu to incorporate the teachings of Xiang to use ontology methods and systems to extract events.  Boddhu Figs. 3-4 disclose the use of event categorization tables to validate and compare the type of events extracted (Boddhu Figs. 3-4, ¶0008).  Xiang discloses the development and use of several ontology-based event extraction systems to extract events from online news and patterns (Xiang pg 173117, §IV, ¶1-3).  Boddhu can be modified by the teachings of Xiang to utilize ontology diagrams and modeling to represent the categorized events.  The motivation for doing so would be to allow for increased handling expansion of event extraction and generate more even patterns. Overall, this would increase the quality of the patterns and events detected for machine learning, event extraction systems (Xiang pg 173117-173118, §IV, Fig. 4).

Regarding Claim 7:
Boddhu discloses the processor implemented method as claimed in claim 1, wherein

Boddhu does not explicitly disclose:
the one or more explicit adverse events are identified by using an attention based bi-directional long short term memory network for technical entity adverse event classification.

However, in an analogous art, Xiang discloses:
the one or more explicit adverse events are identified by using an attention based bi-directional long short term memory network for technical entity adverse event classification; Xiang discloses 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boddhu to incorporate the teachings of Xiang to use Bi-LSTM neural networks to aid with system learning.  Boddhu discloses the use of a self-learning event concept store that aids in the detection of new event models based on the data received from a plurality of sources (Boddhu ¶0031); Xiang discloses the use of Bi-directional Long Short-Term Memory (Bi-LSTM) neural networks to extract events from news byway of applying the backwards and forwards hidden layers. (Xiang pg 173125, §V, ¶D).  Boddhu can be modified by the teachings of Xiang to increase system learning and event modeling byway of the Bi-LSTM neural networks.  The motivation for doing so would be to allow increase ways to extract event data from various news sources. Overall, this would increase the quality of the patterns and events detected for machine learning, event extraction systems (Xiang pg 173125, §V, ¶D).

Regarding Claim 8:
Boddhu, hereinafter, in combination with Xiang, further discloses the processor implemented method as claimed in claim 1, further comprising, providing the updated event ontology based adverse event identification for continuous learning. (View Xiang pg 173117-173118, §IV, Fig. 4)

Regarding Claim 12:
Claim 12 contain similar limitations as Claim 4 and is therefore rejected for the same aforementioned reasons.

Regarding Claim 15:

Regarding Claim 16:
Claim 16 contain similar limitations as Claim 8 and is therefore rejected for the same aforementioned reasons
Regarding Claim 20:
Claim 20 contain similar limitations as Claim 4 and is therefore rejected for the same aforementioned reasons

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Shukla et al. (US 2017/0056764 A1) teaches the extraction of entities from storylines and by using various algorithms (LDA, SVM, information gain, rule sets) to identify and categorize storylines to extract the top prospect of people and organizations to corresponding adverse events. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 8:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658